 Case: 2:20-cv-04751-SDM-CMV Doc #: 5 Filed: 11/19/20 Page: 1 of 6 PAGEID #: 81




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

PEYTON JOHN WESLEY
HOPSON,
                                       :
                                                Case No. 2:20-cv-4751
             Plaintiff,                :        JUDGE SARAH D. MORRISON
                                                MAGISTRATE VASCURA
      v.                               :

DEBORAH S. HUNT,
                                       :

             Defendant.                :


                               OPINION & ORDER

      This 42 U.S.C. § 1983 matter is before the Court upon consideration of an

Order and Report and Recommendation (R&R) issued by the Magistrate Judge on

September 21, 2020. (ECF No. 2). In key part, the R&R recommends dismissal

under 28 U.S.C. § § 1915(e)(2) and 1915A(b)(1) because Defendant Deborah Hunt is

judicially immune, and, alternatively, because the statute of limitations has

expired. Id. at 6-8. Plaintiff Peyton John Wesley Hopson objects. (ECF No. 4.) For

the reasons that follow, the Court OVERRULES the objections and ADOPTS the

R&R in its entirety.

                                  BACKGROUND

      The R&R correctly sets forth an overview of this action as follows:

                    According to the Complaint, Plaintiff filed a § 1983
             action in the United States District Court for the
             Northern District of Ohio against Stark County Deputies
             in 2015. The trial court dismissed his action on an initial
             screen for failure to state a claim on which relief may be

                                           1
 Case: 2:20-cv-04751-SDM-CMV Doc #: 5 Filed: 11/19/20 Page: 2 of 6 PAGEID #: 82




             granted. See Hopson v. Stark Cty. Sheriff’s Office, No.
             5:15-CV-992, 2015 WL 13866562, at *2 (N.D. Ohio Oct.
             16, 2015) (“The 992 Action”). In the same order, the trial
             court certified that any appeal would not be taken in good
             faith. Id. Plaintiff appealed the order dismissing his
             action to the United States Court of Appeals for the Sixth
             Circuit, but neither moved for leave to proceed in forma
             pauperis nor paid the filing fee. (The 992 Action, ECF No.
             12.) The Sixth Circuit consequently dismissed Plaintiff’s
             appeal pursuant to Sixth Circuit Rule 45(a). (Id., ECF No.
             14.)
                     In the instant action, Plaintiff now asserts that the
             6th Circuit’s dismissal of his appeal violated his First
             Amendment right to access to the courts. According to
             Plaintiff, Defendant dismissed his appeal “solely because
             poverty made it impossible for him to pay litigation cost.”
             (Compl. 5, ECF No. 1.) Plaintiff seeks monetary damages,
             specifically $200,000 for emotional distress, an
             unspecified amount for the cost of future mental health
             care, $1010 for reimbursement of filing fees, and $50,000
             in punitive damages.


(ECF No. 2 at 3.) The R&R concluded that dismissal was proper because Defendant,

who is the Clerk of the United States Court of Appeals for the Sixth Circuit, acted

in a quasi-judicial manner by dismissing Plaintiff’s appeal under Sixth Circuit Rule

45(a) for failure to pay the filing fee via on order (“Order”) dated December 30,

2015. 1 Id. at 5 (citing Bradley v. United States, 84 F. App’x 492, 493 (6th Cir. 2003)

(holding defendants acting in quasi-judicial duties were immune from suit). The

Magistrate found no exceptions to judicial immunity were present in this instance.

Id. at 6. So, the R&R held that Defendant was entitled to judicial immunity.




      1Sixth Cir. R. 45 empowers the Clerk to prepare, sign and enter such orders
without submission to the court or to a judge.
                                           2
 Case: 2:20-cv-04751-SDM-CMV Doc #: 5 Filed: 11/19/20 Page: 3 of 6 PAGEID #: 83




      The R&R also recommends dismissal on an alternative theory—expiration of

the statute of limitations. The applicable statute of limitations is two years. The

action Plaintiff complains about took place in 2015. This case was filed in 2020.

Thus, because Plaintiff lodged the instant matter “well beyond the two-year” limit,

the R&R suggested dismissal. Id. at 6-7.

                             STANDARD OF REVIEW

      The federal in forma pauperis statute, 28 U.S.C. § 1915, “is designed to

ensure that indigent litigants have meaningful access to the federal courts.” Neitzke

v. Williams, 490 U.S. 319, 324 (1989) (citation omitted). Because a nonpaying

litigant “lacks an economic incentive to refrain from filing frivolous, malicious, or

repetitive lawsuits,” 28 U.S.C. § 1915(e) provides in pertinent part:

             (2) Notwithstanding any filing fee, or any portion thereof,
             that may have been paid, the court shall dismiss the case
             at any time if the court determines that—

                    (A) The allegation of poverty is untrue; or

                    (B) The action or appeal—

                           (i) is frivolous or malicious;

                           (ii) fails to state a claim on which relief may
                           be granted; or

                           (iii) seeks monetary relief against a
                           defendant who is immune from such relief.


28 U.S.C. § 1915(e)(2). Similarly, 28 U.S.C. § 1915A requires courts to screen

complaints to “identify cognizable claims or dismiss the complaint, or any portion of




                                            3
 Case: 2:20-cv-04751-SDM-CMV Doc #: 5 Filed: 11/19/20 Page: 4 of 6 PAGEID #: 84




the complaint, if the complaint—is frivolous, malicious, or fails to state a claim upon

which relief may be granted.”

      The same “dismissal standard articulated in Iqbal and Twombly governs

dismissals for failure to state a claim under [28 U.S.C. § 1915(e)(2) and 28 U.S.C. §

1915A] because the relevant statutory language tracks the language of Rule

12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470-471 (6th Cir. 2010). Thus, the Court

must construe the complaint in the light most favorable to the plaintiff and

determine whether the factual allegations present a plausible claim. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). See also Ashcroft v. Iqbal, 556 U.S. 662

(2009) (clarifying the plausibility standard articulated in Twombly).

      “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. Although a plaintiff’s complaint need

not contain “detailed” factual allegations, its “[f]actual allegations must be enough

to raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true.” Twombly, 550 U.S. at 555. In other words, a

complaint is not sufficient if it “tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’“ Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).

However, “[p]ro se complaints are to be held ‘to less stringent standards than formal

pleadings drafted by lawyers,’ and should therefore be construed liberally.” Garrett

v. Belmont County Sheriff’s Dep’t, 374 Fed. Appx. 612, 614 (6th Cir. 2010) (quoting

Haines v. Kerner, 404 U.S. 519, 520 (1972)).



                                            4
 Case: 2:20-cv-04751-SDM-CMV Doc #: 5 Filed: 11/19/20 Page: 5 of 6 PAGEID #: 85




                                      ANALYSIS

      Presently, Plaintiff argues that the Court should reject the R&R because the

Order deprived him of the assistance of counsel and deprived him of the right to

access the courts. (ECF No. 4 at 11.) Because of these alleged effects, he maintains,

Defendant is not entitled to quasi-judicial immunity. But this is not an objection;

rather, it is a re-hashing of the Complaint’s allegations. See ECF No. 1-1 at 5.

Additionally, it fails to address the fact that the Magistrate correctly held that

judicial immunity may be extended to judicial staff, like the clerk of court, when

that staff member is acting in a quasi-judicial capacity. See Bradley, 84 F. App’x at

493. Here, Defendant undoubtedly acted in a quasi-judicial capacity by filing the

Order under 6 Cir. R. 45(a). And, while judicial immunity does not apply to

nonjudicial actions, i.e., actions not taken in the judge’s judicial capacity, or for

actions taken in the complete absence of all jurisdiction, neither of these instances

are present in the case sub judice. Id. at 1116. The Magistrate therefore properly

determined that Defendant is entitled to judicial immunity.

      Because the Court affirms the R&R’s immunity holding, the Court will not

address Plaintiff’s objection as to the R&R’s statute of limitations analysis.

      Upon de novo review, and mindful of Plaintiff’s pro se status, the Court

concludes that Plaintiff fails to allege any plausible facts which amount to a viable

claim under § 1915(e). Consequently, Plaintiff’s Objections (ECF No. 4) are

OVERRULED and his claims are dismissed pursuant to § 1915(e).




                                            5
 Case: 2:20-cv-04751-SDM-CMV Doc #: 5 Filed: 11/19/20 Page: 6 of 6 PAGEID #: 86




                                CONCLUSION

      Plaintiff’s Objections (ECF No. 4) are OVERRULED. The Court ADOPTS

the R&R (ECF No. 2) in full.

      Plaintiff’s claims are DISMISSED. The Clerk shall enter judgment

accordingly.

      IT IS SO ORDERED.

                                    s/Sarah D. Morrison
                                    SARAH D. MORRISON
                                    UNITED STATES DISTRICT JUDGE




                                       6
